        Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 1 of 54 PageID #: 159


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                        United States District Court
                                                                     for the

                                                       Eastern District of New York



WILBERT WILSON, ROLAND WOODS,
                                                                       Division               mm
TA'KYASHILAH SABREE, and EJ.,
                                                                               Case No.      (dc^ HJZ fMk^BYsJS)
                                                                                          (to befilled in by the Clerk's Office)


                          Plaintijf(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                 Jury Trial: (check one) jzi Yes □ No
please write "see attached" in the space and attach an additional
page with thefull list ofnames)
                                  -V-




NEIGHBORHOOD RESTORE DEVELOPMENT
and NORTHEAST BROOKLYN,                                                                   Rf        m 1 3 2018

                           Defendant(s)
(Write thefull name ofeach defendant who is being sued Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)

                                                    AKENiPFD
                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
           A.        The PIaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                                  ' ^7
                                Street Address                           O La fa u (lift 1/g h u
                                City and County                     nToc:-kiu         k/'nj'S
                                State and Zip Code                  A/ft fx) York '! ) 10? 0 6
                                Telephone Number                    7 / y Ji-r? iis.
                                i|-mail Address
                                          \ ) <
                                                                    p.r, - oX Ti                ^ A raokly/i f Af y ,
                                                                                                     //70              O ^ V^
          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                   Page 1 of 5
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 2 of 54 PageID #: 160
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 3 of 54 PageID #: 161
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 4 of 54 PageID #: 162
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 5 of 54 PageID #: 163
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 6 of 54 PageID #: 164
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 7 of 54 PageID #: 165
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 8 of 54 PageID #: 166
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 9 of 54 PageID #: 167
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 10 of 54 PageID #: 168
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 11 of 54 PageID #: 169
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 12 of 54 PageID #: 170
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 13 of 54 PageID #: 171
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 14 of 54 PageID #: 172
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 15 of 54 PageID #: 173
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 16 of 54 PageID #: 174
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 17 of 54 PageID #: 175
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 18 of 54 PageID #: 176
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 19 of 54 PageID #: 177
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 20 of 54 PageID #: 178
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 21 of 54 PageID #: 179
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 22 of 54 PageID #: 180
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 23 of 54 PageID #: 181
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 24 of 54 PageID #: 182
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 25 of 54 PageID #: 183
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 26 of 54 PageID #: 184
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 27 of 54 PageID #: 185
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 28 of 54 PageID #: 186
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 29 of 54 PageID #: 187
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 30 of 54 PageID #: 188
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 31 of 54 PageID #: 189
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 32 of 54 PageID #: 190
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 33 of 54 PageID #: 191
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 34 of 54 PageID #: 192
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 35 of 54 PageID #: 193
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 36 of 54 PageID #: 194
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 37 of 54 PageID #: 195
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 38 of 54 PageID #: 196
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 39 of 54 PageID #: 197
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 40 of 54 PageID #: 198
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 41 of 54 PageID #: 199
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 42 of 54 PageID #: 200
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 43 of 54 PageID #: 201
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 44 of 54 PageID #: 202
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 45 of 54 PageID #: 203
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 46 of 54 PageID #: 204
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 47 of 54 PageID #: 205
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 48 of 54 PageID #: 206
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 49 of 54 PageID #: 207
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 50 of 54 PageID #: 208
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 51 of 54 PageID #: 209
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 52 of 54 PageID #: 210
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 53 of 54 PageID #: 211
Case 1:18-cv-01172-MKB-SJB Document 20 Filed 11/13/18 Page 54 of 54 PageID #: 212
